Opinion by
Mr. Justice Trunkey:
The opinion of the learned judge of the orphans’ court clearly shows that the property assigned to Heft, as security for a debt, remaining in possession of the assignor, upon his death passed into custody of the law for administration. Eor the reasons there given the decree, except as to commissions, must be affirmed.
Letters of administration were granted to the appellant in a week after the decedent’s death. That he prudently disposed of the property is unquestioned. Nor is there anything to show that he did not believe he had a right, by virtue of the assignment, to appropriate the proceeds of the assigned property to payment of the debt which the parties to the instrument intended to secure. He was mistaken, and is liable for interest. The fund for distribution is as large as it would have been had he not claimed that the part derived from the sale of the assigned *580property should apply on his debt. Creditors have lost nothing by his mistake.
Under the circumstances, we think he should be allowed the usual compensation for his services.
Decree affirmed, with modification that the appellant be allowed the commissions claimed in the account; costs of appeal to be paid by administrator out of money of estate.